Order filed April 26, 2022.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00143-CR
                                   ____________

                BABATUNDE MOSOPE ADENIYI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCR-089609

                                     ORDER

      Appellant is represented by appointed counsel, Michael C. Diaz. No
reporter’s record has been filed. Marisol Ramos, the official court reporter for the
183rd District Court, informed this court that although appellant is appealing as
indigent, he has not requested that the reporter’s record be prepared. On March 30,
2022, the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter’s record unless appellant, within 15 days
of notice, requested that the reporter’s record be prepared. See Tex. R. App. P.
37.3(c)(1). Appellant filed no reply.

      Accordingly, we order appellant’s appointed counsel, Michael C. Diaz, to
file a brief in this appeal on or before May 26, 2022. If Michael C. Diaz fails to
comply with this order, we will issue an order requiring the trial court to hold a
hearing to determine why the brief has not been filed.



                                   PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                         2